Opinión disidente en parte y de conformidad en parte del
Juez Asociado Señor Alonso Alonso,
a la cual se unen la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton.
Luego de haber sufrido un accidente en el que su automóvil fue impactado en la parte trasera por un camión, el señor Saurí Rodríguez sufre otro impacto devastador: ver reducida la indem-nización de treinta y cinco mil dólares ($35,000) que el foro de instancia le había concedido a ocho mil dólares ($8,000) por mandato de este Tribunal. (1) Disiento de tal dictamen.
Este Tribunal no debió intervenir con la apreciación de la indemnización concedida por el foro de instancia, haciendo más oneroso el proceso reparador de la concesión de daños.
Nuestra función revisora sobre la valorización de los daños o consecuencia lesiva física, económica y moral del perjudicado ha sido, como regla general, la de abstención y deferencia hacia las determinaciones que sobre este aspecto hacen los tribunales de instancia, pues son ellos los juzgadores directos del drama judicial viviente de quien los reclama. Rodríguez Cancel v. A.E.E., 116 D.P.R. 443, 451 (1985). Este Foro debe intervenir cuando se nos demuestren circunstancias que así lo justifiquen, como lo serían unas sumas de dinero ridiculamente bajas o exageradamente altas de acuerdo con los particulares hechos del caso. Cf. Urrutia v. A.A.A., 103 D.P.R. 643 (1975); Canales Velázquez v. Rosario Quites, 107 D.P.R. 757 (1978).
*906La cantidad que el foro de instancia concede al perjudicado depende de muchas y variadas circunstancias que concurren en el caso. Entre éstas podemos señalar la gravedad de los daños sufridos, la existencia de sufrimientos (tanto físicos como menta-les), el ajuste de la compensación a las realidades sociales y económicas, la pérdida de ingresos provenientes del trabajo y los altos costos médicos del tratamiento de las lesiones.
Estos y otros factores convergen en la valorización que en definitiva obtiene quien acude al foro judicial en busca de justicia e indemnización por el agravio sufrido.
Hoy, la sentencia de este Foro parece obviar todos esos factores y se limita a determinar que “la prueba pericial aportada por la parte demandante no estableció con claridad los daños sufridos por el demandante . . .”. (Énfasis suprimido.) Sentencia, pág. 4. ¿Fue esa la única prueba o la prueba predominante en la valorización de los daños que hizo el foro de instancia? Veamos.
Aquí el juzgador tuvo ante sí, además, prueba incontrovertida del expediente de la Administración de Compensación por Accidentes de Automóviles (A.C.A.A), del cual surge que el demandante tiene espasmos en los músculos cervicales y dolores de cabeza postraumáticos, un diagnóstico de miositis L-5 y un síndrome radicular que ha requerido de terapia física para aliviar su condición. Presenta, además, un impedimento fisiológico per-manente de un diez por ciento (10%) a un treinta por ciento (30%). Dicho juzgador tuvo ante sí al señor Saurí, quien declaró que “no puede dormir bien, durmiendo generalmente, en el piso para evitar el dolor y apenas comparte consensualmente con su esposa; que ha estado padeciendo, desde entonces, de fuertes dolores de cabeza de carácter pos[t]raumático [y finalmente] ha visto limita-das sus funciones [en su trabajo]”. Escrito en mostración de causa, pág. 40.
Más aún, el foro de instancia determinó que el señor Saurí ha estado padeciendo y continuará sufriendo durante toda su vida de los dolores en el área lesionada.
Así, este trabajador puertorriqueño cuyo automóvil fue impactado en la parte trasera por un camión de leche, propiedad *907de la Caparra Dairy, mientras esperaba el cambio de una luz para dirigirse a su trabajo, verá reducida la justa compensación que el foro de instancia le había otorgado mediante la sentencia de este Tribunal. La injusticia que se comete contra este recurrido resulta más lamentable cuando tomamos en consideración que la compa-ñía aseguradora de la Caparra Dairy ha obligado la litigación de este pleito en forma temeraria. El foro de instancia, con razón, le impuso tres mil dólares ($3,000) a los demandados, a ser satisfe-chos solidariamente, en concepto de honorarios de abogado. Tal dictamen refleja que el foro entendió que dichas partes fueron temerarias en la tramitación del pleito. Los peticionarios ante nos no cuestionan tal determinación.
Ante tales circunstancias no podemos menos que expresar nuestro más enérgico disenso sobre la decisión de este Tribunal.
h-i l — l
Estamos conformes en que se devuelva el caso solo para que se hagan las determinaciones específicas sobre las exenciones de la A.C.A.A. establecidas por mandato de ley. Serrano Rodríguez v. Montes, 103 D.ER. 822, 825 (1975).

(1) Según el foro de instancia, el demandado Colón Martínez conducía dicho camión a velocidad exagerada y no guardaba la distancia requerida para evitar el accidente. El foro de instancia determinó que el señor Saurí tenía puesto el cinturón de seguridad. El impacto fue de tal naturaleza que el señor Saurí se quedó aturdido dos (2) o tres (3) minutos hasta que el otro conductor se acercó para preguntarle como se sentía.